


Exhibit 10.1
Executive Employment Agreement
This Executive Employment Agreement (the “Agreement”) is entered into effective
as of this 7th day of February, 2014 (the “Effective Date”) by and between ICU
Medical, Inc., a Delaware Corporation (the “Company”) and Vivek Jain
(“Executive”) (collectively, the “parties”).
RECITALS
WHEREAS, the Company desires to employ Executive, and Executive desires to be so
employed by the Company, on the terms and subject to the conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
I.
Position and Responsibilities

A.Position. As of the day prior to the February 2014 earnings call (the
“Employment Commencement Date”), Executive shall be employed by the Company to
render services to the Company in the position of Chief Executive Officer of the
Company. Executive shall report directly to the Board of Directors of the
Company (the “Board”), shall be an executive officer of the Company, shall have
all authorities, duties and responsibilities customarily exercised by an
individual serving as the chief executive officer of an entity of the size and
nature of the Company, and shall be assigned no duties or responsibilities that
are materially inconsistent with, or that materially impair his duty to
discharge, the foregoing duties and responsibilities.
B.Board Membership. Effective as of the Employment Commencement Date, Executive
shall be appointed as a member and Chairman of the Board.
C.No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, employment with the Company, and the performance of Executive’s
proposed duties under this Agreement shall not violate any legally enforceable
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.
D.Period of Employment. The period of Executive’s employment under this
Agreement is referred to herein as the “Period of Employment.”
E.Duties. During the Period of Employment, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s best efforts to the performance of the Executive’s duties with
the Company, provided that the foregoing shall not prevent the Executive from
(i) serving on the boards of directors of non-profit organizations with the
prior written approval of the Board, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Executive’s passive personal investments so long as such activities in the
aggregate do not materially interfere or materially conflict with the
Executive’s duties hereunder or create a potential business or fiduciary
conflict.
II.
Compensation and Benefits

A.Base Salary. In consideration of the services to be rendered under this
Agreement, during the Period of Employment, the Company shall pay Executive a
salary at the rate of six hundred fifty thousand Dollars ($650,000) per year
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice. Executive’s Base Salary shall be
adjusted annually upward (but not downward) as determined by the Board or the
Compensation Committee of the Board (the “Compensation




--------------------------------------------------------------------------------




Committee”). Effective as of the date of each such adjustment, the Base Salary
as so changed shall be considered the new Base Salary for all purposes of this
Agreement.
B.Signing Award.
1.On the date following the February 2014 earnings release on which grants are
made to employees generally, as a material inducement to the Executive entering
into employment with the Company, the Company shall grant Executive a
non-qualified stock option to purchase shares of the Company’s common stock at
an exercise price equal to the closing price of such stock on the date of grant
(the “Initial Option”). The Initial Option shall be subject to the terms of the
governing Company equity plan and option agreement and shall have a term of ten
(10) years, subject to earlier termination in connection with a termination of
employment or a corporate transaction. The Initial Option shall have a “Black
Scholes” value at grant of $11.7 million, based on the “Black Scholes”
assumptions used by the Company to calculate the grant date fair value of the
Initial Option in accordance with Generally Accepted Accounting Principles. For
clarity, the number of shares subject to the Initial Option shall equal (x)
$11.7 million divided by (y) the “Black Scholes” value per share as of the date
of grant. 50% of the Initial Option shall be referred to as the
“Performance-Based Option” and 50% of the Initial Option shall be referred to as
the “Time-Based Option.” The Performance-Based Option shall vest ratably during
the Period of Employment as to 25% of the shares subject to the
Performance-Based Option on each annual anniversary of the Employment
Commencement Date; provided that, notwithstanding the foregoing, 50% of the
shares subject to the Performance-Based Option shall only become vested and
exercisable if the closing price of the Company’s common stock is 25% higher
than the exercise price for at least thirty (30) consecutive trading days, and
the remaining 50% of the shares subject to the Performance-Based Option shall
only become vested and exercisable if the closing price of the Company’s common
stock is 50% higher than the exercise price for at least thirty (30) consecutive
trading days, in each case during the Period of Employment and the term of the
Performance-Based Option. The Time-Based Option shall vest during the Period of
Employment as to 25% of the shares subject to the Time-Based Option on the one
(1) year anniversary of the Employment Commencement Date and as to 1/48th of the
shares subject to the Time-Based Option on each monthly anniversary thereafter.
2.On the date following the February 2014 earnings release on which grants are
made to employees generally, as a material inducement to the Executive entering
into employment with the Company, the Company shall grant Executive a restricted
stock unit (“RSU”) award with a value equal to $4,000,000 based on the closing
price of the Company’s stock underlying the RSU on the date of grant (such RSU,
“Initial RSU”). The Initial RSU shall become vested ratably in equal annual
increments over a three (3) year period commencing on the Employment
Commencement Date and shall be subject to the terms of the governing Company
equity plan and RSU agreement.
C.Incentive Bonus. For each calendar year during which this Agreement is in
effect, Executive shall participate in an annual bonus plan of the Company
pursuant to which Executive’s target bonus opportunity shall not be less than
one hundred percent (100%) of Executive’s Base Salary (the “Target Bonus”). The
actual bonus paid may be higher or lower than the Target Bonus for over-or
under-achievement of Company and individual objectives, with such individual
objectives to be mutually agreed upon by the Board or Compensation Committee,
and the Executive; provided, however, for fiscal year 2014, the amount of the
actual bonus payable to Executive shall not be less than 66% of Executive’s Base
Salary. The Target Bonus will be subject to annual adjustment by the Board or
the Compensation Committee, in its sole discretion; provided, however, that
Executive’s Target Bonus may not be decreased without Executive’s advance
written consent. The Executive must remain employed through the end of the
fiscal year to which the Target Bonus relates in order to be eligible to receive
a bonus for such year. Any bonus earned by Executive during the Period of
Employment shall be paid to him as soon as reasonably practicable after the end
of the year for which it is earned, but in no event later than March 15 of the
year following the year for which it is earned.
D.Annual Equity Awards. Commencing in 2015, Executive shall be considered for
annual equity incentive awards under any applicable plans adopted by the Company
during the Period of Employment for which executives are generally eligible. Any
equity awards for Executive shall be subject to the review




--------------------------------------------------------------------------------




and approval of the Board or the Compensation Committee, in its sole and
absolute discretion, and shall be made consistent with past Company practice
with respect to CEO level awards. The ultimate level of the Executive’s
participation in any such plans shall be determined in the sole discretion of
the Board or the Compensation Committee from time to time.
E.Benefits. During the Period of Employment, Executive shall be eligible to
participate in the benefit plans made generally available by the Company to
similarly-situated executives (including, but not limited to, 401(k) plans,
nonqualified deferred compensation plans, and any medical, dental, vision, life
insurance, disability, or fringe benefit plans). Further, during the Period of
Employment, Executive shall be eligible to take the daily commuter van from
north county San Diego to the Company offices that the Company makes available
to all employees of the Company.
F.Vacation. During the Period of Employment, Executive shall be entitled to
receive paid annual vacation with vacation accrual of not less than 5 weeks per
year.
G.Expenses. The Company shall reimburse Executive for reasonable travel,
lodging, entertainment, meal and other business expenses incurred in the
performance of Executive’s duties hereunder.
H.Legal Fees. The Company shall pay all legal fees and charges of counsel that
Executive directly or indirectly incurs in connection with negotiating,
documenting, implementing and the ability to accept the Agreement, up to a
maximum of $25,000 which shall be paid no later than thirty (30) days after
presentation of an acceptable invoice for such fees and/or charges. Executive
agrees to submit appropriate documentation to the Company reflecting such fees
and/or charges no later than April 30, 2014. The Company agrees to treat the
reimbursement of such legal fees as a non-taxable working condition fringe
benefit under Internal Revenue Code Section 132(d).
III.
At‑Will Employment; Termination of employment

A.At‑Will Employment. Executive’s employment with the Company shall be “at‑will”
at all times, meaning that either Executive or the Company shall be entitled to
terminate Executive’s employment with the Company at any time, without any
advance notice, for any reason or no reason at all, notwithstanding anything to
the contrary contained in or arising from any statements, policies or practices
of the Company relating to the employment, discipline or termination of its
employees. Upon and after such termination, all obligations of Executive and the
Company under this Agreement shall cease, except as otherwise provided herein.
B.Termination by the Company or by Death. Executive’s employment by the Company,
and the Period of Employment, may be terminated at any time by the Company: (i)
with Cause (as defined in Section III.F and in compliance with the Notice of
Termination conditions below), (ii) without Cause, or (iii) in the event that
the Executive has a Disability (as defined in Section III.F). Executive’s
employment shall terminate automatically upon Executive’s death. The Company
shall pay to Executive’s spouse, beneficiaries or estate, as required by the
terms of Executive’s will as instructed by the executor of Executive’s estate,
any compensation then due and owing. Thereafter all obligations of the Company
under this Agreement shall cease. Nothing in this Section shall affect any
entitlement of Executive’s heirs or devisees to the benefits of any life
insurance plan or other applicable benefits.
C.Termination by Executive. Executive’s employment by the Company, and the
Period of Employment, may be terminated by notice to the Company which, to the
extent such termination is for Good Reason (as defined in Section III.F), shall
comply with the Notice of Termination conditions below.
D.Benefits upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive (in any case, the date that the Executive’s employment by the
Company terminates is referred to as the “Severance Date”), the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:
1.The Company shall pay the Executive (or, in the event of his death, the
Executive’s spouse, beneficiaries or estate, as required by the terms of
Executive’s will as instructed by the executor of




--------------------------------------------------------------------------------




Executive’s estate) any Accrued Obligations (as defined in Section III.F) within
ten (10) days after the Severance Date (or such earlier date as may be required
by applicable laws);
2.If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as defined in
Section III.F), subject to the Executive’s compliance with the obligations in
Section III.D.3 hereof, Executive shall be entitled to the following benefits:
(a)If such termination occurs prior to the second (2nd) annual anniversary of
the Employment Commencement Date, the Company shall pay Executive a lump sum
payment in cash equal to three (3) times the sum of (i) his Base Salary (as in
effect immediately prior to the Involuntary Termination) and (ii) Target Bonus
for the year of termination (assuming all applicable performance goals and all
applicable conditions to receiving such Target Bonus for the year are 100%
satisfied). If such termination occurs on or following the second (2nd) annual
anniversary of the Employment Commencement Date, the Company shall pay Executive
a lump sum payment in cash equal to one (1) times (or two (2) times in the event
such termination occurs in connection with, or at any time following, a Change
in Control (as defined in Section III.F)) the sum of (x) his Base Salary (as in
effect immediately prior to the Involuntary Termination) and (y) Target Bonus
for the year of termination (assuming all applicable performance goals and all
applicable conditions to receiving such Target Bonus for the year are 100%
satisfied). This payment, as applicable, shall be subject to tax withholding and
other authorized deductions and, subject to Annex A, will be made on the
sixtieth day following the date of Executive’s termination.
(b)Executive shall immediately vest in 100% of the shares subject to the
Time-Based Option and the Initial RSU, all shares subject to the Time-Based
Option will become immediately exercisable and all restrictions with respect to
the Time-Based Option and Initial RSU shall immediately lapse, in each case, as
of the Severance Date. In addition, all of Executive’s outstanding Company stock
options shall remain exercisable, to the extent vested, for a period of three
(3) years following the Severance Date, but in no event later the ten (10) year
term/expiration date of the applicable option.
3.Release. Any and all amounts payable and benefits or additional rights
provided pursuant to Section III.D.2 shall only be payable if the Executive
delivers to the Company and does not revoke the general release of claims in
favor of the Company set forth in Exhibit A. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following termination.
E.Exclusive Remedy; No Mitigation.
1.The Executive agrees that the payments and benefits contemplated by Section
III.D (and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment.
2.Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by Section III.D, nor shall any such payment or benefit be
reduced by any earnings or benefits that Executive may receive from any other
source.
F.Certain Defined Terms.
1.As used herein, “Accrued Obligations” means:
(a)any Base Salary, bonus or other amounts that had been earned and accrued but
had not yet been paid (including accrued and unpaid vacation time) on or before
the Severance Date; and
(b)any reimbursement due to the Executive pursuant to Section II.G for expenses
incurred by the Executive on or before the Severance Date.
2.As used herein, “Cause” shall mean:
(a)the Executive’s gross neglect and willful and repeated failure to
substantially perform his assigned duties, which failure is not cured within 30
days after a written demand for substantial performance is received by the
Executive from the Board which identifies the manner in which the Board believes
the Executive has not substantially performed the Executive’s duties;




--------------------------------------------------------------------------------




(b)the Executive’s engagement in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company;
(c)the Executive’s conviction of, or plea of no contest to, a felony or a crime
involving fraud, embezzlement, or theft; or
(d)the Executive’s improper and willful disclosure of the Company’s confidential
or proprietary information where such disclosure causes (or should reasonably be
expected to cause) significant harm to the Company.
3.As used herein, “Change in Control” shall mean:
(a)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection 3(a), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition from
the Company, (2) any acquisition by the Company, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (4) any acquisition by any
corporation pursuant to a transaction which complies with all of clauses (i),
(ii) and (iii) of subsection (c) of this subsection 3;
(b)individuals who, as of the date hereof, constitute the members of the Board
(the “Incumbent Directors”) ceasing for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
by the Company’s stockholders, was approved by a vote of at least a majority of
the Incumbent Directors then in office shall be deemed to be an Incumbent
Director (except that this proviso shall not apply to any individual whose
initial election as a director occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board); or
(c)the consummation of a reorganization, merger or consolidation involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a ‘‘Business Combination”), unless, immediately following such
Business Combination, each of the following three conditions is satisfied: (i)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries)(such resulting or acquiring corporation is
referred to as the “Acquiring Corporation”) in substantially the same
proportions, relative to one another, as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, (ii) no Person (excluding
the Acquiring Corporation or any employee benefit plan (or related trust)
maintained or sponsored by the Company or the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding voting securities of such corporation (except to
the extent that such ownership existed prior to the Business Combination) and
(iii) a majority of the members of the board of directors of the Acquiring
Corporation were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.




--------------------------------------------------------------------------------




4.As used herein, “Disability” or “Disabled” shall mean the Executive’s absence
from the full-time performance of the Executive’s duties with the Company for
180 consecutive calendar days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.
5.As used herein, “Good Reason” shall mean the occurrence, without the
Executive’s written consent, of any of the events or circumstances set forth in
clauses (a) through (d) below. Notwithstanding the occurrence of any such event
or circumstance, such occurrence shall not be deemed to constitute Good Reason
if, prior to the Date of Termination specified in the Notice of Termination
given by the Executive in respect thereof, such event or circumstance has been
fully corrected and the Executive has been reasonably compensated for any losses
or damages resulting therefrom; provided that such right of correction by the
Company shall only apply to the first Notice of Termination for Good Reason
given by the Executive:
(a)any significant diminution in the Executive’s duties, responsibilities or
authority;
(b)a material reduction in the Executive’s Base Salary;
(c)a requirement that Executive report to a corporate officer or employee
instead of reporting directly to the Board;
(d)a material change by the Company (or a successor, if appropriate) in the
location at which the Executive performs the Executive’s principal duties for
the Company to a new location that is either (i) more than 30 miles from the
location at which the Executive performs his principal duties for the Company
immediately prior to such change, and which results in a material increase in
the Executive’s daily commuting distance (by way of example, an increase in
Executive’s one way commute by more than 30 miles would be considered a material
increase in the Executive’s daily commuting distance); or (ii) a requirement by
the Company that the Executive travel on Company business (more than 30 miles
from the location at which the Executive performs his principal duties for the
Company) to a materially greater extent than required immediately prior to such
requirement; or
(e)any material breach by the Company of this Agreement, including any
intentional or commercially unreasonable failure of the Company to pay or
provide to the Executive any material portion of the Executive’s compensation or
benefits due under this Agreement or any other material compensation or benefit
plan or program within seven days of the date such compensation or benefits are
due.
6.As used herein, “Incumbent Directors” shall mean directors who either (A) are
members of the Board as of the Effective Date, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).
7.As used herein, “Involuntary Termination” shall mean a Good Reason or a
termination of the Executive by the Company without Cause. For purposes of
clarity, the term Involuntary Termination also includes a termination of the
Executive’s employment due to the Executive’s death or Disability.
8.As used herein, “Notice of Termination” shall mean written notice to the other
party hereto for any termination of the Executive’s employment by the Company
for Cause or by the Executive for Good Reason, given in accordance with Section
X. Any Notice of Termination shall: (i) indicate the specific termination
provision (if any) of this Agreement relied upon by the party giving such
notice; (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination for the Executive’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The date on which an employment termination
becomes effective (the “Date of Termination”) shall be the close of business on
the date specified in the Notice of Termination




--------------------------------------------------------------------------------




(which date shall be 30 days after the date of delivery of such Notice of
Termination). In addition, the following terms and conditions apply to the
Notice of Termination, as applicable:
(a)The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, to assert any such fact or circumstance in enforcing the
Executive’s or the Company’s right hereunder.
(b)Any Notice of Termination for Cause given by the Company must be given within
sixty (60) days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board at which the Executive may, at the
Executive’s election, be represented by counsel and at which he shall have a
reasonable opportunity to be heard. Such hearing shall be held with not less
than fifteen (15) days’ prior written notice to the Executive stating the
Board’s intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board believes constitutes
Cause for termination.
(c)Any Notice of Termination for Good Reason given by the Executive must be
given within sixty (60) days of the initial occurrence of the event(s) or
circumstance(s) which constitute Good Reason.
IV.
CHANGE IN CONTROL

A.Treatment of Equity Awards. In the event of a Change in Control during the
Period of Employment, with respect to the Initial Option and Initial RSU,
Executive will vest in and have the right to exercise, as applicable, 100% of
the shares subject to the Initial Option and Initial RSU, all restrictions
thereon will lapse, and all performance goals or other vesting criteria will be
deemed achieved at target levels and all other terms and conditions will be met
immediately prior to, and contingent on, the specified effective date of such
Change in Control.
B.Limitation on Payments. In the event that any of the payments or benefits
provided for in this Agreement or otherwise (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) but for this Section
IV.B, would be subject to the excise tax imposed by Section 4999 of the Code,
then the Executive’s payments or benefits under this Agreement or otherwise will
be either:
1.delivered in full, or
2.delivered as to such lesser extent which would result in no portion of such
payments or benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by the Executive on an after-tax basis of the
greatest amount of payments and benefits, notwithstanding that all or some
portion of such payments or benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section IV.B will be made in writing by the
Company’s independent public accountants at least ten (10) days prior to the
date of the Change in Control (the “Accountants”), whose determination will be
conclusive and binding upon the Executive and the Company for all purposes. For
purposes of making the calculations required by this Section IV.B, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Executive will furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this Section IV.B. The Company will bear all fees and costs payable to the
Accountants in connection with any calculations contemplated by this Section
IV.B. Any reduction made pursuant to this Section IV.B shall be made in
accordance with the following order of priority: (i) stock options whose
exercise price exceeds the fair market value of the optioned stock (“Underwater
Options”) (ii) Full Credit Payments (as defined below) that are payable in cash,
(iii) non-cash Full Credit Payments that are taxable, (iv) non-cash Full Credit
Payments that are not taxable (v) Partial Credit Payments (as defined below) and
(vi) non-cash employee welfare benefits.




--------------------------------------------------------------------------------




In each case, reductions shall be made in reverse chronological order such that
the payment or benefit owed on the latest date following the occurrence of the
event triggering the excise tax will be the first payment or benefit to be
reduced (with reductions made pro-rata in the event payments or benefits are
owed at the same time). “Full Credit Payment” means a payment, distribution or
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise, that if reduced in value by one dollar
reduces the amount of the parachute payment (as defined in Section 280G of the
Code) by one dollar, determined as if such payment, distribution or benefit had
been paid or distributed on the date of the event triggering the excise tax.
“Partial Credit Payment” means any payment, distribution or benefit that is not
a Full Credit Payment. In no event shall Executive have any discretion with
respect to the ordering of payment reductions.


V.
Termination Obligations

A.Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.
B.Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company; provided, however, that (except with respect to any such action brought
by a former employer of Executive that is related to such prior employment)
Executive and the Company shall mutually agree in good faith on a reasonable
rate of pay to compensate Executive for his time and efforts to assist the
Company in any such defense.
VI.
Inventions and Proprietary Information; Prohibition on Third Party Information

A.Confidentiality Agreement. Executive agrees to sign and be bound by the terms
of the Company’s Confidentiality and Inventions Agreement, which is attached as
Exhibit B (“Confidentiality Agreement”).
B.Non‑Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.
VII.
dispute resolution

A.Executive and the Company (“the parties”) agree that any dispute arising out
of or related to his employment shall be resolved by final and binding
arbitration, except where subsection (6) below specifically allows a different
remedy. Any arbitration proceeding shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. Executive and the Company further agree that the
following dispute resolution procedures shall apply:
1.The parties shall use their best efforts to resolve any such dispute
informally. If the matter is not resolved, the parties agree that the dispute
shall be resolved by binding arbitration. If the parties are unable to jointly
select a single arbitrator, they will obtain a list of five (5) arbitrators from
the American Arbitration Association and select a single arbitrator by striking
names from the list (each party may strike up to three (3) names and an
arbitrator shall be selected from the remaining name(s), or the procedure shall
be repeated until one name is selected by both parties).




--------------------------------------------------------------------------------




2.The arbitrator shall have the authority to determine whether the conduct
complained of violates the complainant’s legal rights and, if so, to grant any
relief authorized by law, subject to the exclusions of subsection (6) below.
3.Where Executive initiates such arbitration, Executive shall be required to pay
administrative fees to the arbitrator not to exceed the amount of the
then-current filing for a similar civil action filed in the Superior Court of
San Francisco County, California. The Company will pay the remaining costs of
any arbitration fees, deposits and administrative costs assessed by the
arbitrator. Each party shall pay its own costs and attorney’s fees; however, the
arbitrator shall have the power to award attorneys’ fees, expert witness fees,
and costs to the prevailing party to the extent provided by applicable law.
4.Arbitration shall be the exclusive final remedy for any dispute between the
parties, such as disputes involving claims for discrimination or harassment
(such as claims under the Fair Employment and Housing Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or the Age
Discrimination in Employment Act), wrongful termination, breach of contract,
breach of public policy, physical or mental harm or distress or any other
disputes.
5.The arbitrator shall prepare a written decision containing the essential
findings and conclusions on which the award is based so as to ensure meaningful
judicial review of the decision. The arbitrator shall apply the same substantive
law, with the same statutes of limitations and same remedies that would apply if
the claims were brought in a court of law. The arbitrator shall have the
authority to rule on a motion to dismiss and/or summary judgment by either
party, and the arbitrator shall apply the standards governing such motions under
the California Code of Civil Procedure.
6.The parties agree that the arbitration award shall be enforceable in any court
having jurisdiction to enforce this Agreement; however, either party may bring
an action in a court of competent jurisdiction regarding or related to matters
involving the Company’s confidential, proprietary or trade secret information,
including, but not limited to, any rights under the Confidentiality Agreement,
attached hereto as Exhibit B, or regarding or related to inventions that
Executive may claim to have developed prior to joining the Company or after
joining the Company, pursuant to California Labor Code Section 2870.
7.BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND THE
COMPANY AGREE TO GIVE UP ALL RIGHTS TO TRIAL BY JURY.
VIII.
Amendments; Waivers; Remedies

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.
IX.Assignment; Binding Effect
A.Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.
B.Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.
X.
Notices

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the




--------------------------------------------------------------------------------




principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.
Company’s Notice Address:
ICU Medical, Inc.
951 Calle Amanecer
San Clemente, CA 92673
with a copy to:
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94304-1018
Attn: Michael T. Frank
Executive’s Notice Address:
Vivek Jain
PO Box 676303
Rancho Santa Fe, CA 92067
XI.
Severability

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
XII.
Taxes

All amounts paid or provided under this Agreement shall be subject to Annex A,
as applicable, and paid less all applicable state and federal tax withholdings
(if required) and any other withholdings required by any applicable jurisdiction
or authorized by Executive.
XIII.
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
XIV.
Interpretation

Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they have had the opportunity to consult with legal counsel of
their choice. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. The Executive agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so. Sections
and section headings contained in this Agreement are for reference purposes
only, and shall not




--------------------------------------------------------------------------------




affect in any manner the meaning or interpretation of this Agreement. Whenever
the context requires, references to the singular shall include the plural and
the plural the singular.
XV.
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibit B, shall survive the termination
of employment and the termination of this Agreement.
XVI.
Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
XVII.
Authority

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
XVIII.
Entire Agreement

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Confidentiality
Agreement attached as Exhibit B). This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof. To the extent that the practices, policies
or procedures of the Company, now or in the future, apply to Executive and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control.

--------------------------------------------------------------------------------

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.
ICU MEDICAL, INC.
 
VIVEK JAIN
/s/ Steven C. Riggs
 
/s/ Vivek Jain
Acting President and Chief Executive Officer
 
Signature
Title
 
 
 
 
 
February 4, 2014
 
February 7, 2014
Date
 
Date





--------------------------------------------------------------------------------




ANNEX A
SECTION 409A ADDENDUM
To the extent that any reimbursement of expenses or in-kind benefits provided to
Executive under the Agreement or otherwise are subject to the provisions of
Section 409A, any such payments, reimbursements and/or benefits (i) shall be
paid or reimbursed promptly but no later than December 31st of the year
following the year in which the expense was incurred, (ii) shall not affect the
expenses eligible for reimbursement or in-kind benefits to be provided, in any
other taxable year and (iii) shall not be subject to liquidation or exchange for
another benefit.
Further, the severance payments set forth in Section III.D. are intended to
satisfy the requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations under Section 409A of the Internal
Revenue Code of 1986, as amended. To the extent the severance payments do not
satisfy this rule, no severance pay or benefits to be paid or provided to
Executive, if any, pursuant to the Agreement that, when considered together with
any other severance payments or separation benefits, are considered deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has had a “separation from service” within the meaning
of Section 409A. Similarly, no severance payable to Executive, if any, that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has had a “separation
from service” within the meaning of Section 409A. Each payment and benefit
payable under the Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. In addition, to
the extent that the payment of any amount pursuant to Section III.D.2 is
considered deferred compensation under Section 409A, any such payment scheduled
to occur during the first sixty (60) days following the termination of
employment pursuant to Section III.D.2 shall not be paid until the sixtieth
(60th) day following such termination and shall include payment of any amount
that was otherwise scheduled to be paid prior thereto.
Notwithstanding anything to the contrary in the Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
Executive’s separation from service, will be paid on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service, but in no event later than seven months
after the date of such separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.
The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.




--------------------------------------------------------------------------------




EXHIBIT A
General Release of Claims


You hereby enter into this General Release of Claims (the “Release”) on the
terms described below with ICU Medical, Inc., a Delaware corporation (the
“Company”). In consideration of the payments and benefits set forth in Section
III.D.2 of the Employment Agreement entered into by and between you and the
Company, dated February 7, 2014 (the “Employment Agreement”) and for other good
and valuable consideration, the sufficiency of which you hereby agree to and
acknowledge, you hereby waive and release to the maximum extent permitted by
applicable law any and all claims or causes of action, whether or not now known,
against the Company or its predecessors, successors, or past or present
subsidiaries, officers, directors, agents, attorneys, employees, stockholders,
assigns and employee benefit plans, with respect to any matter including,
without limitation, any matter related to your employment with the Company or
the termination of that employment relationship. This waiver and release
includes, without limitation, claims under the Employee Retirement Income
Security Act (ERISA); claims for attorneys’ fees or costs; claims of wrongful
discharge, constructive discharge, emotional distress, defamation, invasion of
privacy, fraud, breach of contract, and breach of the covenant of good faith and
fair dealing; any claims of discrimination, harassment, or retaliation based on
sex, age, race, national origin, disability or on any other basis, under Title
VII of the Civil Rights Act of 1964, the California Fair Employment and Housing
Act, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, or any other federal, state, or local law prohibiting
discrimination and/or harassment; and claims under the California Labor Code,
the California Business and Professions Code, and all other laws and regulations
relating to employment.


You expressly waive and release any and all rights and benefits under Section
1542 of the Civil Code of the State of California (or any analogous law of any
other state), which reads as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his OR HER favor at the time of executing the release,
which, if known by him OR HER, must have materially affected his or HER
settlement with the debtor.”


You understand and agree that claims or facts in addition to or different from
those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to release all claims that you have or may
have against the parties set forth above, whether known or unknown, suspected or
unsuspected.


The waiver and release contained in this Release does not apply to (i) your
rights under California Labor Code section 2802 and your indemnification rights
under any indemnification agreement entered into by and between you and the
Company and the Company’s internal governing documents, or (ii) any claim which,
as a matter of law, cannot be released by private agreement. If any provision of
the waiver and release contained in this Release is found to be unenforceable,
it shall not affect the enforceability of the remaining provisions and a court
shall enforce all remaining provisions to the full extent permitted by law.


You acknowledge and agree that, as of the date of this Release, you have been
paid all compensation for all of your services with the Company and you are not
entitled to any further money or benefits from the Company.


At all times in the future, you will remain bound by the Confidentiality and
Inventions Agreement entered into by and between you and the Company, dated
March 3, 2014 (the “Confidentiality Agreement”).






--------------------------------------------------------------------------------




Nothing contained in this Release shall constitute or be treated as an admission
by you or the Company of any liability, wrongdoing, or violation of law.


You agree that you will not disclose to others the fact or terms of this
Release, except that you may disclose such information to your spouse or to your
attorney or accountant in order for such individuals to render services to you.


You agree not to disparage the Company or to say or write anything that portrays
the Company, its products or personnel in a negative light. The Company agrees
to direct its officers and directors not to disparage you or to make any public
comments that portray you in negative light.


This Release constitutes the entire agreement between you and the Company and
any affiliate of the Company regarding the subject matter of this Release. This
Release supersedes any other agreements, representations or understandings,
whether oral or written and whether express or implied, which relate to the
subject matter of this Release with the exception of the Confidentiality
Agreement. You understand and agree that this Release may be modified only in a
written document signed by you and a duly authorized officer of the Company.


This Release shall be construed and interpreted in accordance with the laws of
the State of California.


The provisions of this Release are severable. If any provision of this Release
is held invalid or unenforceable, such provision shall be deemed deleted from
this Release and such invalidity or unenforceability shall not affect any other
provision of this Release, the balance of which will remain in and have its
intended full force and effect; provided, however that if such invalid or
unenforceable provision may be modified so as to be valid and enforceable as a
matter of law, such provision shall be deemed to have been modified so as to be
valid and enforceable to the maximum extent permitted by law.


You agree that this Release may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one agreement.
Execution of a facsimile copy or scanned image shall have the same force and
effect as execution of an original, and a facsimile signature or scanned image
shall be deemed an original and valid signature.


To accept this Release, please sign and date this Release and return it to me.
You have until 5:00 p.m. PT on February 10, 2014 to review and consider this
Release and to provide me with an executed copy thereof. Please indicate your
agreement with the above terms by signing below.


Sincerely,




ICU MEDICAL, INC.




By: /s/ Steven C. Riggs
(Signature)
Name:    Steven C. Riggs        
Title:    Acting President and Chief Executive Officer




You have up to twenty-one (21) days after receipt of this Release within which
to review it and to discuss with an attorney of your own choosing, at your own
expense, whether or not you wish to sign it. Furthermore, you have seven (7)
days after you have signed this Release during which time you may revoke




--------------------------------------------------------------------------------




this Release. If you wish to revoke this Release, you may do so by delivering a
letter of revocation to Scott Lamb, the Company’s Chief Financial Officer, no
later than the close of business on the seventh day after you sign this Release.
Because of the revocation period, you understand that this Release shall not
become effective or enforceable until the eighth (8th) day after the date you
sign this Release.


My agreement with the terms of this Release is signified by my signature below.
Furthermore, I acknowledge that I have read and understand this Release and that
I sign this release of all claims voluntarily, with full appreciation that at no
time in the future may I pursue any of the rights I have waived in this Release.




Signed /s/ Vivek Jain              Dated:     February 7, 2014             
Vivek Jain










--------------------------------------------------------------------------------




EXHIBIT B
Confidentiality and Inventions Agreement








